RoseNberry, J.
In this court the plaintiff and respond-
ent moves that the appeal be dismissed, for the reason that no appeal lies under, our statute1 from an order adjudging a party guilty of a criminal contempt. A criminal contempt is an offense against the authority and dignity of the court and therefore raises an issue with the court as the represem tative of organized society, and while such offenses may be committed in the course of private litigation the offense is none the less public in its nature. The question is, May a party disregard commands laid upon him by organized society acting through the courts, relying for justification upon his own judgment and in disregard of the established forms of law? A statement of this question is a sufficient answer to it. When courts are no longer obeyed, or their decrees are not enforced or may be set aside by individual action, then organized society will cease to exist, and. each citizen must become the guardian of those entitled to his protection and the protector of their right to life, liberty, and the pursuit of happiness. In other words, society will revert to the primitive order. The power of -the courts must be maintained if representative government is not to *583fail. The order finding the defendants guilty of criminal contempt and fixing punishment was not appealable. In re Murphey, 39 Wis. 286; State v. Mushied, 12 Wis. 561; Williamstown v. Darge, 71 Wis. 643, 38 N. W. 187. Neither was there power or authority in the court to stay proceedings and sentence. In re Webb, 89 Wis. 354, 62 N. W. 177.
The seriousness of this situation, involving as it does the authority and dignity of the court, does not seem to have been appreciated. Its importance is not to be measured by the nature of the controversy between the parties. When the authority and the power, of the court is brought in question there is no room for compromise, and the law should be upheld with firmness, courage, and dignity.
We are asked to consider some questions arising upon the merits. The order not being appealable, we have no jurisdiction here to do anything but dismiss the appeal.
By the Court. — Appeal dismissed.